                                                                                           E-FILED
                                                                 Sunday, 09 June, 2019 07:04:10 PM
                                                                      Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION


UNITED STATES OF AMERICA                 )
                                         )
       Plaintiff,                        )
                                         )
vs.                                      )
                                         )       Case No. 17-20037
BRENDT A. CHRISTENSEN,                   )
                                         )
       Defendant.                        )

     MOTION TO COMPEL DISCLOSURE OF RECORDS PERTAINING TO MENTAL
             HEALTH TREATMENT OF GOVERNMENT WITNESS T.B.

       Defendant Brendt A. Christensen, by and through undersigned counsel, hereby

moves this Court for an order compelling the government to disclose records in its

possession pertaining to recent mental health treatment provided to its witness, T.B.,

pursuant to the Fifth and Eighth Amendments. Mr. Christensen has requested access to

the records from the government through the discovery process but his requests were

denied.

I.     THE GOVERNMENT IS CONSTITUTIONALLY REQUIRED TO DISCLOSE
       MATERIAL EXCULPATORY EVIDENCE TO MR. CHRISTENSEN
       INCLUDING EVIDENCE RELEVANT TO IMPEACHMENT OF ITS
       WITNESSES.

       The government is constitutionally required to disclose to Mr. Christensen all

material, exculpatory evidence, including evidence that may be used to impeach its

witnesses. “Suppression by the prosecution of evidence favorable to an accused . . .

violates due process where the evidence is material either to guilt or punishment.”


                                             1
Brady v. Maryland, 373 U.S. 83, 87 (1963). Impeachment evidence, or evidence affecting

the credibility of a government witness, “falls within this general rule.” Giglio v. United

States, 405 U.S. 150, 154 (1972). See also Sims v. Hyatte, No. 18-1573, slip op. at 16 (7th

Cir. February 1, 2019) (“The Supreme Court has clearly established that strong and non-

cumulative impeachment evidence related to an important trial witness is material

under Brady.”).

       A witness’s history of significant mental illness is frequently a proper subject of

cross examination and impeachment of that witness at trial. See, e.g., United States v.

Allegretti, 340 F.2d 254, 257 (7th Cir. 1965) (approving questioning of witness regarding

his “extremely complex” mental history that included “loss of memory” and “auditory

hallucinations” as pertinent to his credibility). “[T]he jury should, within reason, be

informed of all matters affecting a witness’s credibility to aid in their determination of

the truth. It is just as reasonable that a jury be informed of a witness’s mental incapacity

at a time about which he proposes to testify as it would be for the jury to know that he

then suffered an impairment of sight or hearing. It all goes to the ability to comprehend,

know, and correctly relate the truth.” United States v. Partin, 493 F. 2d 750, 762 (5th Cir.

1974) (holding defendant should have been permitted to cross examine witness

regarding fact that he had checked himself into hospital complaining of auditory

hallucinations and thinking he was some other person) (internal citation omitted).

       Accordingly, a defendant should be permitted access to records concerning a

witness’s mental illness where there is reason to believe that they contain information

relevant to credibility. In United States v. Lindstrom, 698 F.2d 1154, 1156-57 (11th Cir.

                                               2
1983), the court found that the district court violated the defendant’s rights of

confrontation and cross examination by restricting his ability to review psychiatric

records containing information bearing on the credibility of a government witness. The

records showed that the witness suffered from psychiatric illnesses including delusions

and hallucinations and that she had been hospitalized following a suicide attempt. Id.

at 1159, 1161. Noting that “[c]ertain forms of mental disorder have high probative value

on the issue of credibility” and “many types of emotional or mental defect may

materially affect the accuracy of testimony,” the court vacated the defendant’s

conviction. Id. at 1160.

       Similar results have been reached by the D.C. Circuit, see United States v, Smith,

77 F.3d 511, 516-17 (D.C. Cir. 1996) (reversing conviction for Brady violation where

government failed to disclose evidence of witness’s psychiatric history, including an 18-

month hospitalization for chronic depression, that “may reasonably cast doubt on the

ability or willingness of a witness to tell the truth”); the Second Circuit, see United States

v. Vitale, 459 F.3d 190, 195-96 (2d Cir. 2006) (noting that “[r]estricting access to medical

or psychological records may deny a defendant the right to confrontation because

evidence of a witness’s psychological history may be admissible when it goes to her

credibility,” but finding no error as the pertinent information was in fact given to

defendant) (internal quotation omitted); the Fourth Circuit, see United States v. Soc’y of

Indep. Gasoline Marketers of Am., 624 F.2d 461, 467-69 (4th Cir. 1980) (reversing

defendant’s conviction where district court refused to allow access to witness’s

psychiatric records that showed he was hospitalized twice and described as manic

                                              3
depressed and in a psychotic state, delusional and hallucinatory); the Sixth Circuit, see

Brown v. Smith, 551 F.3d 424, 430-31 (6th Cir. 2008) (finding trial counsel constitutionally

ineffective for failing to seek access to sexual assault complainant’s counseling records);

and the Ninth Circuit, see United States v. Parrish, 83 F.3d 430 (9th Cir. 1996) (“Because

some mental disorders are highly probative on the issue of credibility, federal courts

may grant defendants access to witness medical and psychiatric records, so long as the

information disclosed provides some significant help to the jury in its efforts to evaluate

the witness’s ability to perceive or to recall events or to testify accurately.”).

       T.B. is an extremely important witness for the government. For two months prior

to the kidnapping of Ms. Zhang, T.B. was Mr. Christensen’s girlfriend. They saw each

other regularly and communicated often by telephone and text message. T.B. quickly

introduced Mr. Christensen to the “BDSM” lifestyle, something with which he had

previously been entirely unfamiliar and had expressed no interest in. At trial, she is

likely to provide highly inflammatory testimony regarding her relationship and

interactions with Mr. Christensen. However, there are strong indications that T.B. is an

extremely damaged and unstable individual who has required mental health treatment

at numerous times in her life.

       For example, on April 25, 2017, T.B. sent a series of text messages to Mr.

Christensen that included the following: “I want to see you.. I'm in a state of complete

panic. I can't leave work because there is nobody to cover. But I already took a pill and

it's not helping. What if I need to check myself in somewhere.. how do I know?” The



                                               4
following day, April 26, 2017, following a dispute with her polyamorous family over

housecleaning responsibilities, she wrote the following to him:

       Instead of going into the house after fight I walked to a park and curled
       up in a tree... I don't remember everything.. I was crying and had
       flashbacks in and out... beat myself up emotionally. Zack came to the park
       and coaxed me out of the tree and walked me home.. I'm still shakey... It
       might not be early tomorrow... I'm terrified of what is happening. I don't
       want to end up being institutionalized.

       On May 1, 2017, T.B. wrote to Mr. Christensen: “I just woke up and immediately

got sick twice.. anxiety and dysphoria are a lot worse today . . . I'm frustrated, not with

anyone, just.. this is so unfair . . . It's more intense than I've ever experienced. Maybe I

need to get insurance and see someone about it.” He responded, “Yeah you need to talk

to someone.” T.B. wrote back: “I have a very good psychiatrist that I could make an

appointment with, I don't know if I need to talk to someone or if I need meds . . . I will

make an appointment today. It might be a couple weeks out, but she's better than any

therapists.” She then texted Peter, another of her boyfriends, asking for help paying for

psychiatric treatment and telling him: “I think I need to see my psychiatrist. My anxiety

and dysphoria and depression are completely out of control. I'm frightened.”

       T.B. later wrote again to Mr. Christensen later on the same day, saying: “I don't

remember all of last night, and if I'm having short term memory issues then the

dysphoria needs to be addressed for me to be safe. That hasn't happened for a long

time. I'm rational still, just terrified,” to which Mr. Christensen responded, “You were

pretty out of it.” She later texted that she had “talked to psych a bit” and had been told




                                              5
that she may need “some type of psychiatric medication change,” even though she had

“been on just about every psych med . . . that would be recommended.”

          In a May 6, 2017, text message to Mr. Christensen T.B. again described problems

    with her memory that are caused by anxiety: “I'm not sure how much you remember

    of the end of last night,1 but I think I had a panic attack.. it's not happened in a long

    time, but since there is a period of time I don't remember clearly and I don't remember

    going into the room, but was not drunk enough at that point for anything like that to

    happen, I think that's probably what happened. If you remember anything, it would

    help me to fill in some gaps in my memory.. I'm sorry, it's upsetting to me my to

    remember . . . My panic attacks are generally mild, but I lose memory still. It's

    something that scares me, but I trust you.”

          On May 14, 2017, in a text exchange with Mr. Christensen during which Mr.

Christensen as her if she was okay, T.B. replied that she had a sensory panic attack

during which she felt like things were crawling on her and Tommie made her take a

pill. Two days later, on May 16, she told Mr. Christensen in another text message that if

her mood stayed the way it was she was going to have to tell her psychiatrist. She

didn’t want to get out of bed in the morning and all she did was fantasize about suicide

and self-harm.

          Additionally, on the June 29, 2017, vigil walk, when T.B. was wearing a wire

    placed by the FBI in order to record her conversations with Mr. Christensen, the



1
 Mr. Christensen had been drinking heavily the night before and had become extremely
intoxicated.
                                                  6
recording shows that she told him she had Stockholm Syndrome and was worried it

might have affected her brain.

       The government has in its possession, and has refused to disclose to the defense,

significant evidence of mental health treatment that it has paid for T.B. to receive. At a

minimum, the government has receipts for payments made for eight psychologist

appointments, two instances of physician services and $586.86 for prescription

medications for T.B. between July 6, 2017, and December 16, 2017. Because T.B.’s mental

illness is directly relevant to both her competency to testify and her credibility and

reliability, the government should be directed to disclose these documents, and any

others in its possession that contain information relevant to T.B.’s mental condition,

forthwith.

       WHEREFORE, for the foregoing reasons, Mr. Christensen respectfully requests

that the Court grant his Motion to Compel Disclosure of Records Pertaining to Mental

Health Treatment of Government Witness T.B. and order the government to provide

Mr. Christensen with copies of those records forthwith.




                                             7
      Respectfully submitted,

      BRENDT A. CHRISTENSEN, Defendant

             /s/Elisabeth R. Pollock                    /s/ George Taseff
             Assistant Federal Defender                 Assistant Federal Defender
             300 West Main Street                       401 Main Street, Suite 1500
             Urbana, IL 61801                           Peoria, IL 61602
             Phone: 217-373-0666                        Phone: 309-671-7891
             FAX: 217-373-0667                          Fax: 309-671-7898
             Email: Elisabeth_Pollock@fd.org            Email: George_Taseff@fd.org

             /s/ Robert Tucker                          /s/ Julie Brain
             Robert L. Tucker, Esq.                     Julie Brain, Esq.
             7114 Washington Ave                        916 South 2nd Street
             St. Louis, MO 63130                        Philadelphia, PA 19147
             Phone: 703-527-1622                        Phone: 267-639-0417
             Email: roberttuckerlaw@gmail.com           Email: juliebrain1@yahoo.com


                              CERTIFICATE OF SERVICE

      I hereby certify that on June 9, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and Trial

Attorney James B. Nelson. A copy was also mailed to the defendant.


                                          /s/Elisabeth R. Pollock
                                          Assistant Federal Public Defender
                                          300 West Main Street
                                          Urbana, IL 61801
                                          Phone: 217-373-0666
                                          FAX: 217-373-0667
                                          Email: Elisabeth_Pollock@fd.org




                                             8
